Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The two Information Disclosure Statements filed 3/22/2021 have been considered. The examiner notes that the documents JP2015194005 for a toilet and JP2016037501 for Astaxanthin-Containing Desmoglein Reducing Agent do not appear to be in any way related to the claimed subject matter of this application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623.  The examiner can normally be reached on M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






 /GLENN A. AUVE/ Primary Examiner, Art Unit 2185